        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 1 of 48



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
MICHAEL MCGRATH, et al.,                  )
                                          )                  Civil Action No.
            Plaintiffs,                   )                  17-10979-FDS
                                          )
            v.                            )
                                          )
CITY OF SOMERVILLE,                       )
                                          )
            Defendant.                    )
                                          )
__________________________________________)


                           MEMORANDUM AND ORDER ON
                         MOTIONS FOR SUMMARY JUDGMENT

SAYLOR, J.

       This is an action for violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

et seq., and the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, §§ 148, 150. Plaintiff

Michael McGrath and 82 other individually named plaintiffs are current and former police

officers who are or were employed by defendant the City of Somerville, Massachusetts, between

May 26, 2014, and May 26, 2017. The complaint alleges that the officers regularly worked more

than 40 hours a week but were not paid overtime as required by law.

       This is not a typical claim for unpaid wages. Somerville police officers are paid

generously, according to a complicated system with various supplements and bonuses depending

on their rank, seniority, duties, shift, education, and training. They also have ample opportunities

for paid details, including an entitlement to certain minimum payments even if little work was

performed. Those provisions are the product of a collective bargaining agreement between the

police officers’ union and the City, negotiated with the participation of experienced labor counsel
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 2 of 48



on both sides.

       Plaintiffs do not allege that the City breached the terms of the CBA. Instead, they argue

that by complying with the CBA, the City violated both the FLSA and the Massachusetts Wage

Act, and that they are entitled to additional overtime pay as a matter of law. Their claims are

highly technical, and involve the intersection of a complex compensation scheme and complex

provisions of federal labor law.

       The parties have filed cross-motions for summary judgment as to a variety of issues. For

the following reasons, both motions will be denied in part and granted in part.

I.     Background

       Except where otherwise noted, the following facts are set forth in the record and are

undisputed.

       A.        Factual Background

       Michael McGrath and 82 other individual plaintiffs are current or former police officers

employed by defendant the City of Somerville between May 26, 2014, and May 26, 2017. (First

McGrath Aff. ¶ 1). The Somerville Police Employees Association (“the SPEA”) is the exclusive

bargaining agent for all Somerville Police Patrol Officers, including plaintiffs. (Def.’s SMF ¶ 3).

                 1.    The Collective Bargaining Agreement

       On November 8, 2007, the City and the union executed a collective bargaining agreement

(the “CBA”). (Def.’s Ex. 2 (CBA) at 57). The City and the union modified the CBA in March

2009 and again in November 2011. (Id. at 59-63). The City was represented by experienced

labor and employment counsel throughout the negotiations and modifications of the CBA.

(Collins Decl. ¶ 3). The union was also represented in the negotiations by counsel. (Id.). Over

the course of the negotiations, neither the City’s outside counsel nor the union’s counsel



                                                 2
          Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 3 of 48



suggested that the provisions of the CBA failed to comply with the FLSA. (Id. ¶ 4). The City’s

then Chief Labor Counsel, Robert Collins, believed that the CBA complied with the law. (Id.).

         The CBA expired on June 30, 2012. (CBA at 61; Buckley Decl. Ex. 3 at 64). It is

unclear what happened next, but in 2014, a petition was filed for exercise of jurisdiction before

the Joint Labor Management Committee (“JLMC”) to reach a successor contract through a form

of interest arbitration. (Buckley Decl. Ex. 3 at 64).1 On December 22, 2016, the JLMC issued

its decision, modifying certain terms of the CBA and implementing an “evergreen clause,” which

extended the CBA until the City and the union reach a new agreement. (Id. at 76-77, 114). In

January 2019, the City and the union commenced bargaining over the terms of a new CBA.

(Cooper Decl. ¶ 9). At the time of the filing of motions for summary judgment, those

negotiations were still ongoing. (Id.).

         From May 2014 to the present, the City has paid plaintiffs as specified by the CBA.

(First McGrath Aff. ¶ 6).

                           a.       Assignments, Schedules, and Shifts

         The CBA governs the assignments, schedules, and shifts of police officers. (CBA Art.

VIII §§ 1-3). Non-superior officers may be assigned to the following divisions: (1) patrol; (2)

station; (3) neighborhood police; (4) traffic bureau; (5) criminal investigation/detective bureau;

and (6) administrative duties/other. (Buckley Decl. Ex. 4). Officers assigned to the patrol,

station, and neighborhood police divisions work a “four-and-two” schedule, working four days

followed by two days off. (CBA Art. VIII § 2(a)). Officers assigned to the traffic, criminal

investigation/detective, or administrative divisions generally work a “five-and-two” schedule,

working five consecutive days Monday through Friday with Saturday and Sunday off. (CBA

       1
         The City contends that the union filed the petition. Plaintiff admits that a petition was filed with the
JLMC but contends that there is no evidence cited as to who filed the petition. (Def. SMF ¶ 12 & Pl. Resp.).


                                                           3
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 4 of 48



Art. VIII § 2(b)). Officers work one of three eight-hour shifts: (1) day shift (8:00 a.m. to 4:00

p.m.); (2) first half shift (4:00 p.m. to midnight); or (3) last half shift (midnight to 8:00 a.m.).

(CBA Art. VIII § 1(a)).

        Officers assigned to the patrol and neighborhood divisions attend “[r]oll call immediately

prior to the commencement of each work shift or tour of duty, not to exceed fifteen (15)

minutes,” which is explicitly excluded from the CBA’s definition of “overtime service.” (CBA

Art. VIII § 3(a)(4)). The CBA also refers to that roll call time as “unpaid” and excludes it from

its definition of officers’ “regular work day.” (CBA Art. VIII § 1). At roll call, officers receive

information about prior and upcoming shifts and pick their assignments. (Clark Dep. at 21;

McDaid Dep. at 61). Officers receive no additional compensation for their time spent attending

roll call. (CBA Art. VIII § 1).

                        b.      Compensation

        An officer’s annual base salary is determined by seniority within the department. (CBA

Art. XIX § 1). Each Friday, officers receive 1/52 of their annual base salary, regardless of their

actual hours worked in their regularly scheduled shifts. That pay is intended to compensate them

for all hours associated with their regularly scheduled shifts during the preceding seven-day

period. (Monaco Dep. at 12; Nardone Dep. at 25; Shea Dep. at 49). Officers are compensated

based on a seven-day workweek, running from Sunday through Saturday. (Elpidoforos Dep. at

52; McDaid Dep. at 53; McGrath Dep. at 31; Nardone Dep. at 31; Shea Dep. at 50). Officers

receive an additional seven percent of their weekly base salary each week “in recognition of their

availability to work nights” (“night-availability differential”). (CBA Art. XIX § 2(a)). In

addition to the night-availability differential, each officer who works a first-half or last-half shift

receives a night differential of $1,000 per year. (CBA Art. XIX § 2(b)). Officers who work a



                                                   4
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 5 of 48



weekend shift receive an additional $7.00 or $6.50 per hour. (CBA Art. XIX § 4(a)-(b)).

       Officers who have a degree in law enforcement receive an additional 5% to 12.5% of

their weekly base salary, depending on the level of law-enforcement-specific education attained.

(CBA Art. XIX § 5(b)). Officers who have an advanced degree in a field other than law

enforcement receive an annual bonus between $300 and $500. (CBA Art. XIX § 5(a)). Eligible

officers receive an annual weapons-of-mass-destruction stipend of $500. (CBA Art. XIX § 7).

Officers receive an annual bonus between $475 and $600 depending on their performance in a

weapons-performance examination. (CBA Art. XIX § 6). Officers who have worked for the

department for more than five years receive an annual bonus between $200 and $3,900. (CBA

Art. XIX § 3). Officers who have worked for the department for more than twenty years receive

an additional annual bonus between $800 and $3,200. (CBA Art. XIX § 3(A)).

       Officers are compensated for fourteen annual holidays, including their birthdays. (CBA

Art. IX § 1). On holidays, officers receive an additional day’s pay, computed at one-fourth of

their weekly compensation. (CBA Art. IX § 3).

                      c.      Overtime Compensation

       All service outside of an officer’s regularly scheduled tour of duty or work shift (other

than paid police details) is considered overtime service. (CBA Art. VIII § 3; Shea Dep. at 46).

Officers performing overtime service receive one-and-a-half times their hourly rate of pay for

each hour of overtime service or fraction thereof. (CBA Art. VIII § 5; D’Angeli Dep. at 32-33).

The straight-time hourly rate is calculated by dividing the sum of each officer’s weekly base

salary, educational-incentive payment, and night-availability differential by 40. (Id.). Overtime

service following an officer’s regular tour of duty is not compensated unless such overtime

service continues beyond the first quarter hour. (CBA Art. VIII § 5). Beyond the first quarter



                                                5
             Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 6 of 48



hour, the straight-time hourly rate is computed to the next hour. (CBA Art. VIII § 5).

         If an officer misses a regular shift due to vacation, sick time, or personal time, he or she

still receives overtime compensation for work performed outside of regular shifts. (Elpidoforos

Dep. at 111; McCarey Dep. at 147-48; Monaco Dep. at 139).

         Officers are paid a minimum of four hours of overtime compensation if they are recalled

to police headquarters or any other place or are placed on a standby basis after their regular work

shift. (CBA Art. VIII § 3(b)). Officers are paid a minimum of four hours of overtime

compensation for time spent attending court outside of regularly scheduled shifts. (CBA Art. V

§ 1).

         Overtime compensation is paid on a weekly basis. (CBA Art. VIII § 5(b)). It is not

necessarily paid in the Friday paycheck immediately following the end of the seven-day

workweek. (First McGrath Aff. ¶ 7; D’Angeli Dep. at 72-74).2

                             d.       Paid Details

         Officers are afforded the opportunity to volunteer to work paid details. Details are work

assignments in which an entity other than the department pays for an officer to provide services

such as traffic control for a construction project or security at an event. (CBA Art. VI; E. Roche

Dep. at 43-44, 81; Elpidoforos Dep. at 84-86). From May 2014 through January 2017, the detail

rate was $43 per hour. (E. Roche Decl. ¶ 12; Third McGrath Aff. ¶ 20). In January 2017, it was

increased to $46 per hour. (Id.). In January 2019, it was increased to $60 per hour. (Id.).3

         Officers are guaranteed a minimum of four hours of pay per detail. (CBA Art. VI § 8).

For road or construction details exceeding four hours, officers are guaranteed a minimum of


         2
            The City disputes this statement to the extent that it suggests that the City has not timely compensated
plaintiffs for overtime. (Pl. SMF ¶ 7 & Def. Resp.).
         3
             The CBA provides that all details shall be paid at a minimum rate of $40 per hour. (CBA Art. VI § 8).


                                                           6
             Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 7 of 48



eight hours of pay. (Id.). Hours worked in excess of eight hours on a detail are compensated at a

rate of one-and-a-half times the applicable detail rate. (Id.). The applicable detail rate is

increased by one dollar hourly for details performed from midnight to 8:00 a.m., on Sundays,

and on select holidays. (E. Roche Decl. ¶ 13).4

         The City maintains a special detail fund into which all money received from police

details is deposited and from which detail money is paid to employees. (CBA Art. VI § 11). The

City is required to pay officers for details within 21 calendar days after a detail has been worked

and the proper documentation has been submitted. (Id.).5

         Details may be requested by private contractors performing work in the City; City

departments, such as the Department of Public Works; or state agencies with projects in the City,

such as the Massachusetts Department of Transportation. (E. Roche Dep. at 15-24, 62-70, 97-

98).6 The mechanism by which private contractors pay the City for detail work has varied over

time and based on the type of project. (Id. at 73-77). City details are occasionally paid for by

check from a third party. (E. Roche Decl. ¶¶ 8-9).7 For some private parties with whom the City

contracts to perform work on behalf of the City, the department detail clerks make entries to

show that the detail is a City detail. (First McGrath Aff. ¶ 29; E. Roche Dep. at 120-21).8


         4
           Details performed on certain other holidays are paid at one-and-a-half times the regular detail rate. (CBA
Art. VI § 8).
         5
           It typically takes two or more weeks after the City is invoiced for a City detail to issue a notice to fund
payment. (E. Roche Dep. at 84). Upon receiving notice of a journal entry showing a transfer of funds to pay for
police details, the police department detail clerk immediately notifies the City’s payroll department, which in turn
causes payment to the police officer in the upcoming paycheck. (Id. at 82-84).
         6
           The City contends that “the distinction between ‘City’ and ‘Private’ details is not a legal distinction, is
imprecise as a matter of law as evidenced by the fact that ‘City’ details have a different meaning under the [FLSA]
and the Massachusetts Wage Law, and cannot be relied on as a basis to adjudicate any legal issue in this case.” (See,
e.g., Def. Resp. to Pl. SMF ¶ 15).
        7
          That method of invoicing was established to try to resolve issues with delinquent vendors that were
working for the City. (E. Roche Dep. at 77-78).
        8
          Because the City has moved to strike that paragraph of McGrath’s affidavit, this statement is not
undisputed. However, the City does not appear to dispute the veracity of its contents.


                                                           7
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 8 of 48



       When working a private detail, the third-party contractor determines the officers’ arrival

and departure times. (McCarey Dep. at 94). Plaintiffs working private details testified that upon

arriving at a job site, they report to the foreman or supervisor of the third-party contractor.

(Clark Dep. at 88; Monaco Dep. at 106-07). Plaintiffs also testified that the third-party

contractors determine the tasks that they are to perform while at the job site. (Clark Dep. at 88;

McCarey Dep. at 94; Monaco Dep. at 106). Some plaintiffs have not worked a single detail in

the relevant period. (See, e.g., Dottin Dep. at 58; Gilberti Dep. at 105; Nardone Dep. at 57).

       Since at least May 2014, the department has maintained a general order governing patrol

officers who perform both City details and private details. (First McGrath Aff. ¶ 20). General

Order 406 provides in part:

       Police Officers are first and foremost employees of the Somerville Police
       Department. That a private business is providing compensation to the city for the
       services of the Officer shall have no relevance in the performance of an Officer’s
       official duties. Officers have the primary responsibility of enforcing the law and
       protecting the safety of all. This policy provides a set of comprehensive
       guidelines for the assignment of authorized Somerville Police Officers to paid
       detail assignments. In addition, this policy also governs all Officers conduct,
       appearance, and sanctions/penalties for the violations of this policy while on an
       assigned detail.

(Id.; First McGrath Aff. Ex. E).

       Police details are not included in the calculation of officers’ regular rate of pay for

purposes of overtime compensation. (CBA Art. VI; CBA Art. VIII § 3).

                       e.      Union Business Days

       McGrath has served as the union president since 2009. (McGrath Dep. at 97). As the

union president, he is permitted to reserve two of every four work shifts or tours of duty for

union business without loss of pay or benefits. (CBA Art. III § 6; McGrath Dep. at 106). During

union business days, he is typically doing business for the union and not police work, details, or



                                                  8
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 9 of 48



overtime. (McGrath Dep. at 106).

                       f.      Special Details for Federal Agencies

       Officers may assume special details for federal agencies, such as the Federal Bureau of

Investigation (“FBI”) and the Drug Enforcement Administration (“DEA”), as part of their duties.

(Fallon Decl. ¶¶ 5-7; Oliveira Dep. at 14, 22). John Oliveira is voluntarily employed on a long-

term assignment to an FBI task force. (Oliveira Aff. ¶ 12; Oliveira Dep. at 14, 22). James

“John” Hyde is voluntarily employed on a long-term assignment to the federal DEA. (Fallon

Decl. ¶¶ 5, 7; Hyde Aff. ¶ 12). The compensation of Oliveira and Hyde is determined by the

CBA. (Hyde Aff. ¶ 22; Oliveira Aff. ¶ 22). They typically report to their respective task-force

offices and perform most of their work on long-term assignments at the discretion of task-force

leaders. (Fallon Decl. ¶¶ 8-9; Hyde Aff. ¶ 10; Oliveira Dep. at 25, 31). They are occasionally

pulled from their long-term assignments to work directly with the police department under the

supervision of the chief of police and the City. (Hyde Aff. ¶¶ 10, 14, 18-20; Oliveira Aff. ¶¶ 10,

14, 17-20). The chief of police does not determine their job responsibilities within their

respective task forces. (Oliveira Dep. at 24; Fallon Decl. ¶ 9).

       While working with their respective agencies, Oliveira and Hyde are subject to the

general orders of the department at all times and are subject to discipline by the chief of police

and the City. (Hyde Aff. ¶ 15; Oliveira Aff. ¶ 15). They are also subject to the rules of their

respective federal agencies and may be removed at any time by agency management if those

managers become dissatisfied with their performance or for any other reason. (Id.).

       Oliveira and Hyde are imbued with the powers of their respective federal agencies, some

of which are not available to them in their roles for the City, such as tracking cell phones,

crossing jurisdictional boundaries into different municipalities, investigating crimes that



                                                  9
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 10 of 48



originate outside of the City, and effecting arrests outside of the City. (Fallon Decl. ¶ 11;

Oliveira Dep. at 14-15). They serve as liaisons between the City and their respective agencies

and provide the City with surveillance information and equipment that it does not otherwise

possess. (Hyde Aff. ¶ 18; Oliveira Aff. ¶ 18). The City has further benefited from their work

through the receipt of cash and asset forfeitures from individuals involved in drug crimes. (Hyde

Aff. ¶¶ 16-17; Oliveira Aff. ¶¶ 16-17).

       The scheduling of the duties of Oliveira and Hyde at their respective federal agencies is

controlled by police department management. (Hyde Aff. ¶ 21; Oliveira Aff. ¶ 21). For

example, the City requires them to request and obtain approval for paid time off for vacation,

personal days, sick days, or leaves of absence. (Id.). Their respective agencies have no role in

approving paid time off or leave. (Id.). However, Oliveira and Hyde will notify their respective

agencies when they take paid time off as a courtesy. (Id.).

       The City pays the weekly base salary of Oliveira and Hyde. (Hyde Aff. ¶ 27; Oliveira

Aff. ¶ 27). Their respective federal agencies do not monitor the compensation that the City pays

them. (Hyde Aff. ¶ 28; Oliveira Aff. ¶ 28). Both Oliveira and Hyde work overtime hours and

are entitled to overtime compensation under the CBA. (Hyde Aff. ¶ 24; Oliveira Aff. ¶ 24).

Their respective agencies pay up to the first approximate $18,000 of their overtime compensation

each year. (Hyde Aff. ¶ 28; Oliveira Aff. ¶ 28). The police department has to approve any

overtime that they work because department approval is required for them to receive overtime

compensation. (Hyde Aff. ¶¶ 24-25; Oliveira Aff. ¶¶ 24-25).

       During the employment of Oliveira and Hyde, there have been two methods by which a

patrol officer may be assigned to a specialist position. (Hyde Aff. ¶ 5; Oliveira Aff. ¶ 5). Under

the “chief’s pick” method, the chief of police offers a particular specialized assignment to an



                                                 10
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 11 of 48



individual patrol officer, and the officer has the option to accept or reject the offer. (Hyde Aff. ¶

6; Oliveira Aff. ¶ 6). Under the “board-selection” method, the patrol officer submits a resume

for the position. (Id.). A board, composed of two captains and two patrol officers, then

interviews candidates and selects an officer for the assignment. (Hyde Aff. ¶ 7; Oliveira Aff. ¶

7). Both Oliveira and Hyde were selected for their current positions by the chief of police, with

agreement from their respective agencies. (Fallon Decl. ¶¶ 6-7; Hyde Aff. ¶ 13; Oliveira Aff. ¶

13). Other positions within the department, such as patrol officer and traffic officer, are filled on

the basis of bidding and seniority. (Hyde Aff. ¶ 5; Oliveira Aff. ¶ 5).

               2.      CBA and FLSA Discussions

       In 2013, the City’s personnel director, Candace Cooper, attended two courses that briefly

addressed the FLSA. (Cooper Dep. at 41-44). Those courses discussed the interplay between

the contractual provisions of a CBA and the FLSA and taught that unionized employees should

be paid in accordance with the governing CBA. (Id. at 46-47, 50, 57, 62). The City’s payroll

director, Phyllis Shea, attended at least one of the same training sessions as Cooper, and was

taught that a CBA supersedes the FLSA’s method of calculating overtime. (Shea Dep. at 18-19).

       Neither plaintiffs nor the union questioned the legality of the CBA provisions governing

the rate for overtime compensation until September 2016. (Collins Decl. ¶¶ 5, 9; Cooper Decl.

¶¶ 4, 8). In September 2016, union counsel emailed the City with specific questions about

McGrath’s paycheck. (Buckley Decl. Ex. 20; Collins Decl. ¶ 6). In October 2016, union counsel

met with Collins and Cooper and questioned whether the City was correctly calculating

McGrath’s regular rate for the purposes of overtime compensation. (Collins Decl. ¶ 7). Those

present at the meeting discussed the FLSA in connection with McGrath’s compensation. (First

McGrath Aff. ¶ 41). Union counsel also provided the City with a copy of Murphy v. Town of



                                                 11
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 12 of 48



Natick, 2009 WL 1364662 (D. Mass. May 14, 2019), a decision concerning the compensation of

Natick police officers. (Cooper Dep. at 84-85; First McGrath Aff. ¶ 41).

         After the October 2016 meeting, the City researched the FLSA and calculated McGrath’s

pay for the week at issue, first using the FLSA method requested by union counsel, and then in

accordance with the CBA. (Cooper Decl. ¶ 5; Cooper Dep. at 133). The City’s calculations

showed that McGrath had received more compensation under the CBA than he would have under

the FLSA calculations. (Cooper Decl. ¶ 6). The City therefore concluded that McGrath was

properly compensated. (Id. ¶ 7; Collins Decl. ¶ 8).9

         In October 2016, Cooper also researched the FLSA and contacted the Town of Natick to

ask how it computes overtime for police officers. (Cooper Dep. at 90, 132-33). The Town

responded on May 30, 2017, and attached its “FLSA Calculation Worksheet,” which showed that

the Town divided certain compensation by 1946.56, consistent with the court’s ruling in Murphy

v. Town of Natick. (Cooper Dep. at 91-93; Cooper Dep. Ex. 36).

         Following the October 2016 meeting, union counsel did not file a grievance or unfair

labor practices charge concerning the overtime pay issue. (Collins Decl. ¶ 8). The City believed

that the issue was resolved and received no further communication regarding the calculation of

the overtime rate until plaintiffs filed this lawsuit on May 26, 2017. (Id.; Cooper Decl. ¶ 8).

         William Roche, the City’s personnel director from 2012 to the fall of 2016 (when he was

succeeded by Cooper), received e-mails throughout his tenure that provided alerts about FLSA

concerns specific to municipalities. (W. Roche Dep. at 11, 13, 60-61, 69-71). In his capacity as

personnel director and his previous positions working for the City, he had no memory of any



         9
           The City contends that it reported the results of its review and conclusion that McGrath was properly
compensated to union counsel. Union counsel disputes that, contending that neither Collins nor anyone else on
behalf of the City followed up in response to his concerns. (Collins Decl. ¶ 8; Canzoneri Aff. ¶ 7).


                                                         12
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 13 of 48



communications or education about the FLSA or any overtime laws. (Id. at 39, 70-71). As

personnel director, he did not know that there was a law that required the payment of overtime or

specified how police officers were to be compensated. (Id. at 39-40, 43-46, 61).

               3.      911 Emergency Operators’ Compensation

       In April 2017, the City changed its payroll operating system. (D’Angeli Dep. at 21).

When the new operating system was implemented, it did not contain a pay code for paying

overtime pursuant to the FLSA. (Cooper Dep. at 77; D’Angeli Dep. at 218). Within

approximately a year after implementation, however, an FLSA pay code was created so that the

City’s 911 emergency operators would be paid overtime at the rate specified by the FLSA.

(Cooper Dep. at 76-77; D’Angeli Dep. at 218). The FLSA code includes all compensation paid

to 911 operators, including weekly salary, longevity, and shift differential, in the computation of

their overtime rate. (D’Angeli Dep. at 219-20). The City uses the FLSA overtime pay code

when it chooses to compute overtime under provisions of the FLSA. (Cooper Dep. at 76-77;

D’Angeli Dep. at 216-17; Shea Dep. at 156-57). However, the City never used the FLSA

overtime pay code for police officers. (Shea Dep. at 157).

       B.      Procedural Background

       The second amended complaint was filed on January 31, 2018. Count 1 asserts a claim

under the FLSA for unpaid overtime. Count 2 asserts a claim under the Massachusetts Wage Act

that is entirely derivative of the FLSA claim—that is, plaintiffs allege that because the City

violated the FLSA, it also violated the Wage Act. Count 3 asserts a claim directly under the

Wage Act for late payment of wages. Both parties have moved for summary judgment as to a




                                                13
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 14 of 48



variety of liability and damages issues.10

II.      Standard of Review

         The role of summary judgment is to “pierce the pleadings and to assess the proof in order

to see whether there is a genuine need for trial.” Mesnick v. General Elec. Co., 950 F.2d 816,

822 (1st Cir. 1991) (internal quotation marks omitted). Summary judgment is appropriate when

the moving party shows that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Essentially, Rule 56[]

mandates the entry of summary judgment ‘against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.’” Coll v. PB Diagnostic Sys., 50 F.3d 1115, 1121 (1st Cir.

1995) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). In making that

determination, the court must view “the record in the light most favorable to the nonmovant,

drawing reasonable inferences in his favor.” Noonan v. Staples, Inc., 556 F.3d 20, 25 (1st Cir.

2009). When “a properly supported motion for summary judgment is made, the adverse party

must set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986) (internal quotations omitted). The non-moving party may

not simply “rest upon mere allegation or denials of his pleading,” but instead must “present

affirmative evidence.” Id. at 256-57.




         10
            The City also moved to strike plaintiffs’ statement of material facts, based on the alleged inadmissibility
of certain portions of affidavits submitted by plaintiffs. That motion is the subject of a separate memorandum and
order.


                                                          14
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 15 of 48



III.     Analysis

         A.       Liability under Count 1 -- Fair Labor Standards Act

                  1.       Plaintiffs Who Allegedly Did Not Work More Than 40 Hours
                           in a Workweek

         The Fair Labor Standards Act requires an employer to compensate its employees “not

less than one and one-half times the regular rate at which [the employee] is employed” for each

hour worked in excess of 40 hours per workweek unless those employees are exempt. 29 U.S.C.

§§ 207(a)(1), 213.11 As a general matter, “[a] claim for unpaid overtime wages must

demonstrate that the plaintiffs were employed ‘for a workweek longer than forty hours’ and that

any hours worked in excess of forty per week were not compensated ‘at a rate not less than one

and one-half times the regular rate.’” Manning v. Boston Med. Ctr. Corp., 725 F.3d 34, 43-44

(1st Cir. 2013) (quoting 29 U.S.C. § 207(a)(1)).

         The City contends that plaintiffs who have not worked more than 40 hours in a

workweek—including plaintiffs McGrath, Oliveira, Hyde, Rego, and Ankenbauer—do not have

a claim for overtime pay under the FLSA.

                           a.       McGrath

         As to McGrath, the City contends that union business days do not count toward the 40-

hour threshold. Plaintiffs concede this. (Pls.’ Opp. Mem. at 1). However, they contend that

McGrath can recover for the eight hours of overtime he worked on the week ending January 31,

2015. Whatever the merits of that claim, it accrued on January 31, 2015, and the original

complaint was filed on May 26, 2017. The claim was filed outside the applicable limitations



         11
            Somerville police officers are paid a base salary, rather than an hourly wage. Section 13 of the FLSA
provides exceptions to the overtime requirements, including an exception for salaried employees who serve
executive, professional, or administrative functions. 29 U.S.C. § 213. The parties do not dispute that given the job
duties of the Somerville police, the exemptions to overtime requirements do not apply here.


                                                         15
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 16 of 48



period, which is two years, and is therefore time-barred. 29 U.S.C. § 255. Accordingly,

summary judgment will be granted to the City on the FLSA claim of McGrath for unpaid

overtime wages.

                       b.      Oliveira and Hyde

       As to Oliveira and Hyde, the City contends that the work they performed when assigned

to long-term details with outside federal agencies is excluded from the regular rate calculations

by the “special detail work” exemption in 29 U.S.C. § 207(p)(1). Under § 207(p)(1), if a state

law-enforcement employee “solely at such individual’s option[] agrees to be employed on a

special detail by a separate and independent employer in . . . law enforcement, or related

activities,” then the hours that employee works for the outside employer are excluded from

FLSA overtime calculations for the first employer. 29 U.S.C. § 207(p)(1). “Section [207(p)(1)]

applies . . . provided (1) [t]he special detail work is performed solely at the employee’s option,

and (2) the two employers are in fact separate and independent.” 29 C.F.R. § 553.227. Plaintiffs

contest whether both requirements have been met.

       First, plaintiffs contend that the work of Oliveira and Hyde for their respective details is

not performed “solely” at their “option.” They assert that an employee’s special detail work is

“performed solely at [his] option” only if he alone has the authority to exercise that option.

Otherwise, they contend, the statutory language would be superfluous; there would be no need

for an employee to “agree[] to be employed” on a detail “solely at such individual’s option.”

(Pls.’ Opp. Mem. at 10-11). But that interpretation runs contrary to common sense. In plaintiffs’

view, the special-detail exemption would apply only where a police officer unilaterally decides

whether to join or leave a special detail—with no request from the detailing agency and indeed

even if it does not consent. That interpretation is also at odds with the regulations issued under §



                                                 16
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 17 of 48



207(p)(1), which permit the primary employer to play a role in special detail selection. See 29

U.S.C. § 553.227 (“For example, a police department may maintain a roster of officers who wish

to perform such work.”). For those reasons, courts have interpreted that requirement to simply

mean that an employee’s placement on a special detail was voluntary. See Lemieux v. City of

Holyoke, 740 F. Supp. 2d 246, 256 (D. Mass. 2010); Clark v. City of Ft. Worth, 800 F. Supp. 2d

781, 787 (N.D. Tex. 2011), aff'd sub nom. 464 F. App'x 325 (5th Cir. 2012); Cox v. Town of

Poughkeepsie, 209 F. Supp. 2d 319, 324-25 (S.D.N.Y. 2002). Here, because there is no dispute

that Hyde and Oliveira voluntarily work on their respective special details, that work is

“performed solely at [their] option” within the meaning of § 207(p)(1).

        Next, plaintiffs contend that the FBI and DEA are not “separate and independent” from

the City. Neither the statute nor the regulation explicitly defines “separate and independent.”

Clark, 800 F. Supp. 2d at 787. “However, courts addressing the issue have considered the

following factors: ‘(1) whether the agencies maintained separate payrolls; (2) whether the entities

had arms-length dealings regarding employment; (3) whether the agencies had separate budgets;

(4) whether the employees of the entities participate in separate retirement programs; (5) whether

they are independent entities under state statute; and (6) whether they can both sue and be

sued.’” Murphy v. Town of Natick, 516 F. Supp. 2d 153, 157-58 (D. Mass. 2007) (quoting

Barajas v. Unified Gov’t of Wyandotte County/Kansas City, 87 F. Supp. 2d 1201, 1207 (D. Kan.

2000)). “The degree to which one employer exerts budgetary control over another is typically

given special weight.” Id. (citing Nolan v. City of Chicago, 125 F. Supp. 2d 324, 337 (N.D. Ill.

2000)).12



        12
           Plaintiffs contend that the City and FBI and DEA are “joint employers” under 29 U.S.C. § 791.2 and thus
cannot be “separate and independent” within the meaning of § 207(p). But that argument conflates two separate
inquiries. A municipality that is an officer’s joint employer must compensate him for his overtime under the FLSA,

                                                       17
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 18 of 48



        All of those factors strongly suggest that the FBI and DEA are separate and independent

from the City for the purposes of § 207(p)(1). They are separate entities created under federal

law. See 28 U.S.C. §§ 531-533; 21 U.S.C. §§ 801-71. As federal agencies, they have separate

budgets and do not depend on the City for “funding, budget approval, and other fiscal matters.”

See Nolan, 125 F. Supp. 2d at 337 (concluding municipal agencies were separate and

independent from the city because they had separate budgets). They maintain separate payrolls.

(See Hyde Aff. ¶¶ 26-28; Oliveira Aff. ¶¶ 26-28). And, as departments of the federal executive

branch, they may sue and be sued separately from the City, albeit only if the United States

consents. See Hawaii v. Gordon, 373 U.S. 57, 58 (1963).

        Plaintiffs contend that because Hyde and Oliveira do not perform their work for the FBI

and DEA during off-duty hours, those agencies are not “separate and independent” employers

within the meaning of the law. (Hyde Aff. ¶ 23; Oliveira Aff. ¶ 23). It is true that the relevant

regulation, 29 C.F.R. § 553.227, states in general terms that § 207(p)(1) “makes special provision

for . . . law enforcement employees of public agencies who, at their own option, perform special

duty work in . . . law enforcement or related activities for a separate and independent employer

(public or private) during their off-duty hours.” At least two courts have held that whether the

work was performed during off-duty hours is a factor in determining whether the employee was

working for an independent and separate employer. See Specht v. City of Sioux Falls, 639 F.3d

814, 822-23 (8th Cir. 2011) (holding that § 207(p)(1) may not apply where, among other things,

firefighters’ detail work “included their normal shift days and hours”); Crow v. City of Derby,

1992 WL 363682, at *2 (D. Kan. 1992) (holding that § 207(p)(1) did not apply where plaintiff

worked for other police departments at the direction of his employer department). But that fact


but even then, the exemption in § 207(p) may still apply. See Cox, 209 F. Supp. 2d at 323-25 (finding that defendant
jointly employed officers, and then analyzing whether § 207(p) applied).


                                                        18
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 19 of 48



is not dispositive, and certainly does not outweigh the other factors tending to show that the FBI

and DEA are separate and independent from the City. Accordingly, based on the undisputed

evidence, the FBI and DEA are separate and independent agencies within the meaning of §

207(p)(1).

        Under the circumstances, the work performed by Oliveira and Hyde for the FBI and DEA

is excluded by the “special detail work” exemption in 29 U.S.C. § 207(p)(1). Summary

judgment in favor of the City is therefore appropriate as to their claims for overtime under the

FLSA.

                       c.     Rego and Ankenbauer

        The City further contends that at least two additional plaintiffs—Rego and Ankenbauer—

have not worked more than 40 hours in a workweek during the relevant two-year limitations

period. Plaintiffs do not dispute this. (Pls.’ Opp. Mem. at 11). Accordingly, summary judgment

will be granted to the City as to the claims of Rego and Ankenbauer for unpaid overtime under

the FLSA.

                 2.    The Threshold for Determining Plaintiffs’ Eligibility for Overtime
                       Compensation

        The City next contends that Congress created a unique overtime threshold for police

officers under 29 U.S.C. § 207(k), and that it does not owe overtime to plaintiffs until they have

worked at least 43 hours in a workweek. It specifically contends that the City operates a seven-

day “work period” within the meaning of the statute. It also contends that plaintiffs’ union has

conceded the application of § 207(k) in a pending parallel proceeding at the Department of Labor

Relations (“DLR”), and thus plaintiffs are barred by issue preclusion from taking a contrary

position here.

        Plaintiffs have cross-moved on that issue, contending that overtime liability was incurred


                                                19
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 20 of 48



because (1) the 7-day/40-hour standard set forth in § 207(a) of the FLSA applies, not the 7-

day/43-hour standard set forth in § 207(k); and (2) even if § 207(k) applies, the City has failed to

demonstrate the existence of a seven-day § 207(k) “work period.”

         The text of § 207(k) is not a model of clarity.13 In substance, however, it provides that if

a public agency creates a “work period” for law enforcement officers of between 7 and 28 days,

overtime need not be paid until a certain proportionate threshold is reached. For law

enforcement officers on a seven-day work period, that threshold is 43 hours. 29 C.F.R. §

553.230. “The work period requirement is ordinarily not a high hurdle. Virtually any bona fide,

fixed, recurring period of between 7 and 28 days will suffice.” O'Brien v. Town of Agawam, 350

F.3d 279, 291 n.21 (1st Cir. 2003) (citing 29 C.F.R. § 553.224(a)). An employer is not required

to inform its employees that it has established a § 207(k) work period. See Calvao v. Town of

Framingham, 599 F.3d 10, 15-18 (1st Cir. 2010).

         As an initial matter, plaintiffs are not barred by issue preclusion from asserting their

claims.14 Among other things, issue preclusion requires a “final judgment on the merits in the

         13
              Section 207(k) provides as follows:
                No public agency shall be deemed to have violated subsection (a) with respect to the
                employment of . . . any employee in law enforcement activities . . . if --
                (1) in a work period of 28 consecutive days the employee receives for tours of duty which in
                the aggregate exceed the lesser of (A) 216 hours, or (B) the average number of hours (as
                determined by the Secretary pursuant to section 6(c)(3) of the Fair Labor Standards
                Amendments of 1974) in tours of duty of employees engaged in such activities in work
                periods of 28 consecutive days in calendar year 1975; or
                (2) in the case of such an employee to whom a work period of at least 7 but less than 28 days
                applies, in his work period the employee receives for tours of duty which in the aggregate
                exceed a number of hours which bears the same ratio to the number of consecutive days in his
                work period as 216 hours (or if lower, the number of hours referred to in clause (B) of
                paragraph (1)) bears to 28 days, compensation at a rate not less than one and one-half times
                the regular rate at which he is employed.
29 U.S.C. § 207(k).
         14
            It appears that the City intended to assert a defense of judicial estoppel, not issue preclusion, based on the
sworn statements of McGrath in the DLR case. Judicial estoppel generally prevents a party who successfully adopts
a position in one legal proceeding from taking the contrary position in a later proceeding after circumstances have
changed. See InterGen N.V. v. Grina, 344 F.3d 134, 144 (1st Cir. 2003). For judicial estoppel to apply, however,

                                                           20
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 21 of 48



prior adjudication.” Kobrin v. Bd. of Registration in Med., 444 Mass. 837, 843 (2005). The City

has not cited to any final decision by the DLR, and indeed there does not appear to be one.15

         The question, then, is whether the City in fact operated a seven-day work period, both as

to officers on a “four-and-two” schedule and those on a “five-and-two” schedule. Those are

separate questions, because an employer may have different work periods applicable to different

employees. See O’Brien, 350 F.3d at 292 (citing 29 C.F.R. § 553.224(b)).

         For plaintiffs who work a “four-and-two” schedule, the City has not established by the

undisputed evidence that it operated a § 207(k) work period. Under the terms of the CBA,

officers on a “four-and-two” schedule work a six-day work week; they work four consecutive

days and then receive two days off. (See CBA Art. VIII, § 2). In O’Brien v. Town of Agawam,

the First Circuit held that the defendant town, which had adopted a similar “four-two” schedule

in its CBA, had not established the existence of a § 207(k) work period. 350 F.3d at 290-291.

The court reasoned that while in theory a town could adopt a work period that differed from the

work schedule in its CBA, the record did not show it had done so. Id. Here, the City’s only

evidence that it operates a work period different from the CBA work schedule is testimony by its

payroll employees that they use a seven-day pay period. A work period, however, “need not

coincide with the duty cycle or pay period. . .” 29 C.F.R. § 553.224.16 On this record, there is a

genuine dispute of material fact as to what length work period the City operated. Accordingly,



the party’s earlier and later positions must be inconsistent. See New Hampshire v. Maine, 532 U.S. 742, 750-51
(2001). As set forth in the Court’s memorandum and order on the City’s motion to strike, McGrath’s statements are
not sufficiently inconsistent to trigger the operation of the doctrine.
         15
            See MASS. DEP’T OF LABOR RELATIONS, DLR Hearing, CERB & Arbitration Decisions,
https://www.mass.gov/service-details/dlr-hearing-officer-cerb-arbitration-decisions (last visited Sep. 30, 2019).
         16
            In the only case cited by the City, an agreement between the parties set both the pay period and the work
period at 14 days. See Callahan v. City of Sanger, 2015 WL 2455419, at *11 (E.D. Cal. 2015). Here, by contrast,
the City’s claimed seven-day pay period was not set by the CBA and it appears to be inconsistent with the six-day
work schedule set there.


                                                         21
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 22 of 48



summary judgment is inappropriate as to the claims of officers on a “four and two” schedule.

        However, as to plaintiffs who work a “five-and-two” schedule, the undisputed facts

establish that the City did in fact operate a § 207(k) work period. Under the terms of the CBA,

officers on a “five-and-two” schedule work a seven-day work schedule; they work five

consecutive days and then receive two days off. (See CBA Art. VIII, § 2). Plaintiffs contend

that officers on a “five-and-two” schedule do not consistently work a seven-day period because

they occasionally take extra days off. But whether an officer takes extra days off in a particular

work period is not material; an occasional “four-and-three” or “zero-and-seven” schedule still

amounts to a seven-day work period. Otherwise, no municipality whose employees took a

substantial vacation could successfully operate a § 207(k) work period.17 Accordingly, the

undisputed evidence shows that the City operated a seven-day work period under § 207(k) as to

those plaintiffs who worked a “five-and-two” schedule. See O’Brien v. Town of Agawam, 491 F.

Supp. 2d 170, 173-74 (D. Mass. 2007) (holding defendant operated a § 207(k) work period for

plaintiffs on a “five-and-two” schedule).

        Finally, plaintiffs contend that the City is required by 29 C.F.R. § 553.51 to keep records

for any § 207(k) work period and that it failed to do so. It is at best unclear whether compliance

with § 553.51 is necessary to establish a § 207(k) work period. See McGrath v. City of

Philadelphia, 864 F. Supp. 466, 477-78 (E.D. Pa. 1994). In any event, the CBA’s provisions

concerning work schedules and the City’s payroll records are sufficient to prove the existence of

a work period—that is, they “provide the information sought by the regulation, namely the length

of the exemption period, the officers to whom it applies, and the regularly scheduled shifts of the


        17
            For example, under plaintiffs’ logic, a municipality that operated an 11-day work period would not
qualify if some of its employees occasionally took a five-day vacation, because that would mean those employees
occasionally worked six or fewer days and so the municipality did not operate a regular, recurring seven-day work
schedule pattern. (See Pl. Mot. in Supp. at 28).


                                                        22
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 23 of 48



officers.” Adair v. City of Kirkland, 185 F.3d 1055, 1061-62 (9th Cir. 1999).

       Accordingly, to the extent the City’s motion seeks summary judgment that it established

a § 207(k) work period, it will be denied as to the claims of officers on a “four-and-two” work

schedule and granted as to the claims of officers on a “five-and-two” work schedule.

               3.      The Denominator for Calculating the Regular Hourly Rate

       “Calculation of the correct ‘regular rate’ is the linchpin of the FLSA overtime

requirement.” O'Brien, 350 F.3d at 294. It matters because “an employee who works overtime

is entitled to be paid ‘at a rate not less than one and one-half times the regular rate at which he is

employed.’” Id. (quoting 29 U.S.C. § 207(a)(1)).

       Under the FLSA, the employee’s “regular rate” of pay is calculated as the “hourly rate

actually paid the employee for the normal, nonovertime workweek for which he is employed. . .”

29 C.F.R. § 778.108 (citing Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S. 419

(1945)). “If the employee is employed solely on the basis of a single hourly rate, the hourly rate

is the ‘regular rate.’” 29 C.F.R. § 778.110 (emphasis added). “If the employee is employed

solely on a weekly basis,” the regular rate is computed based on the number of hours which the

salary is intended to compensate. 29 C.F.R. § 778.113 (emphasis added).

       “Once the parties have decided upon the amount of wages and the mode of payment the

determination of the regular rate becomes a matter of mathematical computation, the result of

which is unaffected by any designation of a contrary ‘regular rate’ in the wage contracts.”

Walling, 325 U.S. at 424-425. That mathematical computation consists of dividing an

employee’s total remuneration by the number of hours worked for which that compensation was

paid. 29 C.F.R. § 778.109. In other words, calculation of the “regular rate” requires both a

numerator (the amount of compensation) and a denominator (the hours worked).



                                                  23
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 24 of 48



        Here, the officers were neither employed solely on the basis of a single hourly rate, nor

solely on the basis of a weekly salary. Part of their compensation resembles an ordinary weekly

salary: each week, the City pays officers 1/52 of their annual salary plus a pro-rated portion of

their night-availability differential and educational-incentive payment. (CBA Art. XIX;

D’Angeli Dep. at 32-33). However, the City also pays additional compensation for details and

overtime, which varies with the number of hours worked.18 Again, under § 778.109, the

denominator is “the total number of hours actually worked by [an employee] in that workweek

for which such compensation was paid.” That will vary as to each individual officer.

        Citing Murphy v. Town of Natick, 2009 WL 1364662 (D. Mass. May 14, 2009), plaintiffs

allege that their base salary is intended to compensate them for 1,946.56 hours annually—in

other words, that all officers have that same fixed amount of base hours. It is true that the

Murphy court held that the appropriate denominator in that case was 1,946.56. Id. at *2.

However, the plaintiff officers in that case had received overtime pay only for hours worked in

excess of 40 per week. Id. at *1. That is, the only overtime pay the plaintiffs would have

received would qualify as overtime under the FLSA and thus be excluded from regular wage

calculations. There is no indication in the decision that those plaintiffs received variable pay,

and thus the decision is not applicable here.

        In short, the actual denominator will depend on the actual overtime and detail hours

worked by each officer. That number is necessarily an individualized calculation, not a fixed


        18
            The CBA labels such extra pay as detail or overtime pay, but “[f]or the purposes of the CBA, all hours
worked under the statutory maximum are non-overtime labor.” O’Brien, 350 F.3d at 289 (citing 29 C.F.R. §
778.101). Until an officer works more than the statutory maximum, any additional detail or CBA-defined overtime
pay that does not exceed the employee’s regular rate “is simply considered straight-time compensation under the
Act.” See id. Thus, if in a given week a plaintiff has worked details or overtime as defined by the CBA, but has not
exceeded the FLSA statutory maximum hours, that detail or overtime pay must be included in the calculation of her
regular rate. See id. (concluding that “overtime” paid to officers under CBA must be included as part of their
regular hourly compensation).


                                                        24
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 25 of 48



number applicable to all officers. To the extent that plaintiffs seek summary judgment in their

favor on the basis that the same denominator is applicable to all officers, it will be denied.

                  4.       The Inclusion of Wage Augments

         Generally, an employee’s regular rate “shall be deemed to include all remuneration for

employment paid to, or on behalf of, the employee.” 29 U.S.C. § 207(e). Section 207(e)

enumerates various exceptions to this rule, including, for example, such things as contributions

to benefit plans. See § 207(e)(4).

         Here, the parties dispute whether plaintiffs’ regular rate must include seven wage

augments that the City pays to officers. Those seven wage augments are: (1) a night-shift

differential; (2) a longevity bonus; (3) a senior longevity bonus; (4) a weekend differential; (5) a

weapons-qualification stipend; (6) a weapons-of-mass-destruction stipend; and (7) an education

incentive. Plaintiffs contend that all seven augments must be included in their regular rate. The

City contends that the parties agreed in the CBA to exclude those augments from overtime

calculations and that, in any event, six of the seven (all except the weekend differential) are

excluded by law.

         An employer and its employees cannot, by agreement, exclude compensation from the

FLSA’s definition of a regular rate. In calculating FLSA overtime, “the regular rate cannot be

stipulated by the parties; instead, the rate must be discerned from what actually happens under

the governing employment contract.” O’Brien, 350 F.3d at 294 (citing 29 C.F.R. § 778.108; Bay

Ridge Operating Co. v. Aaron, 334 U.S. 446, 462-63 (1948)). Accordingly, the CBA’s exclusion

of the seven wage augments from the regular-rate calculations may be disregarded.19


         19
            The City cites two cases in which courts have enforced parties’ definition of what to include in a regular
rate. In both of those cases, however, the court relied upon the agreement to include compensation that would not
otherwise be included. See Wheeler v. Hampton Twp., 399 F.3d 238, 245 (3d Cir. 2005); O’Brien, 482 F. Supp. 2d
at 117. Here, the City asks the opposite.


                                                          25
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 26 of 48



       Furthermore, and in any event, the First Circuit has held that five of the seven wage

augments are of the type that must be included in an employee’s regular rate. In O’Brien, the

court held that shift differentials, longevity bonuses, and education incentives must all be

included in the definition of an FLSA regular rate. See 350 F.3d at 294-97. Accordingly, the

night-shift differential, longevity bonus, senior longevity bonus, weekend differential, and

education incentive must be included in the regular rate here.

       Based on the reasoning of O’Brien, the weapons-qualification stipend and weapons-of-

mass-destruction stipend must also be included in plaintiffs’ regular rate. As sums paid in

recognition of skills or qualifications, they are analogous to educational-incentives payments.

See Murphy, 516 F. Supp. 2d at 157 (holding that bonuses for technological proficiency due

under a CBA must be included in plaintiffs’ regular rate). Because these stipends “are mandated

by the CBAs and are indisputably ‘remuneration for employment paid to, or on behalf of, the

employee’” they must be included in the regular rate. Id.

       The City nonetheless contends that all seven wage augments are exempt under §

207(e)(1) and (2). Section 207(e)(1) excludes sums paid as “gifts” and “payments in the nature

of gifts made at Christmas time or on other special occasions, as a reward for service. . .”

Section 207(e)(2) excludes “payments made for occasional periods where no work is

performed,” “reasonable payments for traveling expenses,” and “other similar payments to an

employee which are not made as compensation for his hours of employment.” Even under a fair

reading of FLSA exemptions, the City’s claimed exclusions do not apply. Neither section

applies on its face. Moreover, by regulation, § 207(e)(1) does not include any “bonus[] paid

pursuant to contract (so that the employee has a legal right in the payment and could bring suit to

enforce it),” which applies to all seven wage augments. 29 C.F.R. § 778.212.



                                                 26
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 27 of 48



        Accordingly, plaintiffs’ motion for summary judgment will be granted to the extent it

contends that the City violated the FLSA by failing to include the seven wage augments in its

calculation of plaintiffs’ regular rate of pay.

                5.      The Inclusion of Roll Call Time

        Plaintiffs contend that the City violated the FLSA by failing to compensate them for, and

failing to include in the overtime calculation, a period of 15 minutes that officers assigned to the

patrol division spend each shift attending roll call. The City, however, counters that roll call is

compensated by the officers’ base salary, and that there is no basis for excluding roll call from

the hours that it is intended to compensate.

        Here, disputed issues of fact preclude summary judgment. The CBA does not clearly

address whether time spent at roll call is compensated by the officers’ base salary. Compare

Rosano v. Township of Teaneck, 754 F.3d 177, 192 (3d Cir. 2014). On one hand, it says the

“regular work day” is “exclusive of not more than fifteen (15) unpaid minutes for roll call.”

(CBA Art. VIII, § 1). That would suggest that the salary does not include time at roll call. On

the other hand, the CBA lists roll-call time as one type of “regularly scheduled tour of duty or

work shift” and excludes it from the definition of overtime service, which suggests that the

officers’ ordinary, compensated duties include roll-call attendance. (See CBA Art. VIII, § 3).

The deposition testimony of two patrol officers—one of whom was uncertain—that they believe

roll call time was compensated does not resolve that ambiguity. (See Monaco Tr. at 15; McDaid

Tr. at 63). Both parties’ motions for summary judgment as to that issue will therefore be denied.

                6.      The Inclusion of Compensation for Details

        Plaintiffs contend that the City violated the FLSA by failing to include compensation

paid for city details at the “regular detail rate” plus any non-premium hourly pay differential



                                                  27
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 28 of 48



added to the regular detail rate in the calculation of FLSA overtime. In other words, they

contend that the regular detail rate should be included as part of their regular compensation.

       As noted, Section 207(p)(1) exempts “special detail” hours worked by law enforcement

personnel from FLSA overtime calculations; that section applies “provided (1) [t]he special

detail work is performed solely at the employee’s option, and (2) the two employers are in fact

separate and independent.” 29 C.F.R. § 553.227. The parties do not dispute that all detail work,

whether paid for by City entities or others, is voluntary. (See CBA Art. VI, § 1). Instead, the

question is whether details performed for contractors, even if ultimately for the City’s benefit,

are worked for separate and independent employers.

       As also noted, courts have relied on six factors to decide if employers are separate and

independent: whether the employers “(1) maintain separate payrolls, (2) deal with other

employers at arms’ length concerning the employment of any individual, (3) have separate

budgets and (4) separate retirement systems, (5) are independent entities under state law, and (6)

can sue and be sued in their own names.” Clark, 800 F. Supp. 2d at 787 n.3.

       Here, all six factors indicate that the City and the private detail contractors are separate

and independent employers. They maintain separate payrolls, separate budgets, and separate

retirement systems. (See Bean Decl. ¶¶ 4-6) Several of the private contractors are separate

entities that may sue and be sued in their own name. (See Def.’s Add’l SMF & Pls.’ Resp. ¶¶

83-84). It is true that the City deals with private contractors at arms’ length: the third-party

contractors dictate officers’ arrival and departure times and tasks directly to the officers. See

Clark, 800 F. Supp. 2d at 784-85, 788. The City retains some control over details; it collects

payments for details for contractors and distributes it to officers, and it requires officers to abide

by department standards and continue to enforce the law while on detail. All of that is permitted



                                                  28
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 29 of 48



by 29 C.F.R. § 553.227(d), however, and “do[es] not raise a fact issue that defendant is the off-

duty employer.” See id.

        In summary, the City and private contractors are separate and independent employers.

City details are therefore exempted by § 207(p)(1), and need not be counted as regular

compensation.

        The City further contends that certain details worked for other City departments should

be excluded under 29 U.S.C. § 207(e)(7). Section 207(e)(7) excludes from FLSA overtime

calculations any “extra compensation provided by a premium rate paid to the employee, in

pursuance of an applicable employment contract or [CBA] for work outside of the hours” set by

the contract if that premium rate “is not less than one and one-half times the rate established” by

the contract. An employer may credit this extra compensation “toward overtime compensation

due under [§ 207(a)] for work in excess of the applicable maximum hours standard.” 29 C.F.R.

§ 778.201.

        Although plaintiffs argue to the contrary, applying § 207(e)(7) requires a case-by-case

analysis. It is true that the detail rate applies uniformly to all officers, even if that rate has

increased over time. However, officers’ base hourly rates under the CBA may vary

substantially, due, among other things, to differences in any of the seven wage augments

discussed above. Therefore, determining how much detail pay must be excluded from FLSA

regular wages, and then credited against the City’s overtime liability, depends on the hourly rates

of individual officers.20 Because such officer-by-officer calculations rely on disputed facts,

specifically individual officers’ base hourly pay and detail schedules, they are not susceptible of


        20
            Plaintiffs propose a simpler methodology: taking the weighted average of officers’ base hourly rates and
the uniform detail rates. See 29 C.F.R. § 778.115. However, that method assumes the entirety of officers’ detail pay
must be included in their regular rate, and § 207(e)(7) expressly excludes some detail pay as “extra compensation.”
For that reason, that approach is not appropriate.


                                                        29
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 30 of 48



summary judgment.

       Accordingly, plaintiffs’ motion for summary judgment will be denied as to the claims

that the City’s detail pay practices violated the FLSA.

       B.      Count 2 – Massachusetts Wage Act Claims Based on FLSA Violations

       In Count 2, plaintiffs claim concurrent violations of the Massachusetts Wage Act, Mass.

Gen. Laws ch. 149, § 148. In substance, plaintiffs contend that FLSA liability under Count 1

triggers liability and treble damages under the timely-pay provision of the Wage Act.

       The Massachusetts Wage Act provides that “[e]very person having employees in his

service shall pay weekly or bi-weekly each such employee the wages earned by him . . . .” Mass.

Gen. Laws ch. 149, § 148. To establish a claim for unpaid wages under the statute, a plaintiff

must show that (1) he was an employee under the statute, (2) his form of compensation

constitutes a wage under the statute, and (3) the defendants violated the Act by not paying him

his wages in a timely manner. Stanton v. Lighthouse Fin. Servs., Inc., 621 F. Supp. 2d 5, 10 (D.

Mass. 2009) (citing Allen v. Intralearn Software Corp., 2006 Mass. App. Div. 71, 2006 WL

1277813 at *1 (2006)).

       However, the FLSA “is the exclusive remedy for enforcement of rights created under the

FLSA.” Roman v. Maietta Const., Inc. 147 F.3d 71, 76 (1st Cir. 1998). “That is, the plaintiff

cannot circumvent the exclusive remedy prescribed by Congress by asserting equivalent state

claims in addition to the FLSA claim.” Id. (quotations omitted).

       Several courts in this district have nonetheless held that claims under the Massachusetts

timely-pay provision “premised exclusively on FLSA violations are not duplicative of FLSA

claims and not preempted.” Chavira v. OS Rest. Servs., LLC, 2019 WL 917226, at *2 (D. Mass.

Feb. 25, 2019) (“The Roman holding, however, does not clearly control here where the relevant



                                                30
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 31 of 48



section of the Wage Act, which concerns the timeliness of wages paid under state and federal

law, is not an equivalent claim.”); see also Lambirth v. Advanced Auto, Inc., 140 F. Supp. 3d

108, 110-13 (D. Mass. 2015); Carroca v. All Star Enters. & Collision Ctr., Inc., 2013 WL

3496537, at *3-4 (D. Mass. July 10, 2013). Those courts have permitted timely-pay claims for

overtime due under the FLSA even where the plaintiff could not recover under the Massachusetts

overtime law. See Lambirth, 140 F. Supp. 3d at 110; Carroca, 2013 WL 3496537, at *3.

        Whatever the merits of that position, municipal immunity requires a different result here.

Municipalities are immune from state-law claims for overtime under Mass. Gen. Laws ch. 151, §

1A. See Burns v. City of Holyoke, 881 F. Supp. 2d 232, 237 (D. Mass. 2012); Lemieux v. City of

Holyoke, 740 F. Supp. 2d 246, 259-261 (D. Mass. 2010); see also Grenier v. Town of

Hubbardston, 7 Mass. App. Ct. 911 (1979) (rescript).21 Permitting plaintiffs to treble their

recovery for federal-law overtime claims—even though the City is immune to state-law overtime

claims—would simply circumvent the City’s municipal immunity, and is therefore

impermissible.

        Accordingly, the City’s motion for summary judgment will be granted to the extent that

Count 2 seeks treble damages for any overtime due under the FLSA, and plaintiffs’ cross-motion

as to the same issue will be denied.

        C.       Count 3 – Massachusetts Wage Act Claims Based on State-Law Violations

        The City has moved for summary judgment as to Count 3, which asserts claims under the




        21
           Municipal immunity “is deeply anchored in the law of the Commonwealth.” Lemieux, 740 F. Supp. 2d at
260. Consent to sue a municipality “will be assumed only where it has been ‘expressed by the terms of a statute, or
appears by necessary implication from them.’” Id. (quoting Locator Servs. Group, Ltd. v. Treasurer & Receiver
Gen., 443 Mass. 837, 858 (2005)).


                                                        31
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 32 of 48



Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148.22 Plaintiffs have cross-moved on a

number of issues arising under the Wage Act.

                 1.       Timeliness of Pay for City Details

        Plaintiffs first contend that city details are not timely paid under the Wage Act if paid

more than six days after the pay period in which they earned such compensation. The City,

however, contends that the CBA, which calls for payment within 21 days, governs the timing for

payment.

         As a general matter, “[a]n agreement to circumvent the Wage Act is illegal even when

‘the arrangement is voluntary and assented to.’” Melia v. Zenhire, Inc., 462 Mass. 164, 170

(2012). However, while “waiver of Wage Act provisions is strongly disfavored,” public

employees “have long been explicitly granted the ability to . . . alter the manner of their

payments.” Parris v. Sheriff of Suffolk Cty., 93 Mass. App. Ct. 864, 867. Thus, public employee

unions “may act on behalf of their members to exercise the employees’ election under the Wage

Act” by setting “a negotiated version of a different time period for payment . . . through their

collective bargaining representatives.” Id. at 868-69. In short, while private parties to an

employment contract may not waive the protection of the Wage Act, public employees may alter

the time period by means of a CBA.

        The parties, however, dispute which CBA provision is relevant. Article VI, § 11 provides

that the City shall pay for details out of a “special detail fund in accordance with the provisions

of [the Municipal Finance Law, Mass. Gen. Laws ch. 44, § 53C], into which all money received

from police paid details is deposited,” and shall make payment within 21 days. CBA Art. VI,



        22
           The City does not have immunity as to the Wage Act claim in Count 3. Unlike the overtime section of
the Wage Act, the timely-pay provision of the Act waives the immunity of municipalities. See Mass. Gen. Laws ch.
149, § 148.


                                                      32
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 33 of 48



§ 11 (emphasis added).23 The City contends this provision sets a 21-day period for all details.

Plaintiffs contend that because the Municipal Finance Law only applies to details performed for

third parties, the 21-day period controls only payments for those types of details, and not city

details. See Malden Police Patrolman’s Ass’n v. Malden, 92 Mass. App. Ct. 53, 62-63 (2017).

       Article VI, § 11 of the CBA is ambiguous. The statutory reference is not particularly

instructive. It is included without explanation, and exactly what details are covered by ch. 44,

§ 53C was unclear even several years after the CBA was executed. See id. (noting “there is no

case law governing the interplay between the Wage Act, [Mass. Gen. Laws ch.] 149, § 148, and

the municipal finance law, [Mass. Gen. Laws ch.] 44, § 53C”).

       As to the text of § 11 itself, it can be read in either party’s favor. As the City points out,

nowhere does § 11 limit its application to details performed for third parties; it refers only to

“police paid details.” Cf. id. at 54 n.1 (referring to both details performed for Malden and third

parties as “paid details”). Yet § 11 also provides that “[u]nder no circumstances shall the City be

required to pay for paid details worked out of City funds other than moneys received from

vendors . . . .” (CBA Art. VI, § 11). That language suggests that § 11 may cover only details

worked for third parties. Furthermore, the fact that § 11 does not explicitly refer to the

requirements of the Wage Act somewhat undermines the conclusion that it was meant to amend

those requirements. Cf. Parris, 93 Mass. App. Ct. at 867.


       23
            Mass. Gen. Laws ch. 44, § 53C provides in part as follows:
              All money received by a city . . . as compensation for work performed by one of its
              employees on an off-duty work detail which is related to such employee’s regular
              employment or for special detail work performed by persons where such detail is not related
              to regular employment shall be deposited in the treasury and shall be kept in a fund separate
              from all other monies of such city . . . and . . . shall be expended . . . in such manner and at
              such times as shall, in the discretion of the authority authorizing such off-duty work detail or
              special detail work, compensate the employee or person for such services; provided, however,
              that such compensation shall be paid to such employee or person no later than ten working
              days after receipt by the city . . . of payment for such services.


                                                          33
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 34 of 48



       On this record, a reasonable factfinder could hold in either party’s favor as to whether the

CBA amended the payment period for city details. Accordingly, plaintiffs’ motion for summary

judgment as to that issue will be denied.

               2.      Timeliness of Pay for Private Details

       Plaintiffs further contend that because payments for private details that were made more

than 21 days after the date worked, those payments were untimely under the Municipal Finance

Law.

       As noted, the Municipal Finance Law “provides that compensation for off-duty detail

work shall be paid to an employee ‘no later than ten working days after receipt by the city.’”

Malden Police, 92 Mass. App. Ct. at 64 (quoting Mass. Gen. Laws ch. 44, § 53C). In Malden,

the court held that the Municipal Finance Law’s ten-day time period, rather than the Wage Act’s

six-day time period, governed claims for payment for details performed on behalf of third

parties. Id. Interpreting the two statutes, the court held that the Municipal Finance Law was not

“incompatible with the Wage Act,” and that its longer pay period “signals an awareness by the

Legislature that when compensation for detail work is coming from a third party, a city’s prompt

payment of wages to officers who have performed such work may be delayed.” Id. The court

noted that, where possible, “the two statutes should be construed and applied harmoniously” if

they did not conflict—a contention not raised by the plaintiffs in that case. Id. at 62 n.13. The

court also indicated that public employees may alter the Municipal Finance Law’s ten-day period

by a CBA, id. at 65, just as the Parris court held permissible for the Wage Act’s six-day period,

see Parris, 93 Mass. App. Ct. at 867.

       Accordingly, the time period set in the CBA supersedes either or both the six-day time

period of the Wage Act or the ten-day time period of the Municipal Finance Law. See Malden



                                                34
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 35 of 48



Police, 92 Mass. App. Ct. at 65; Parris, 93 Mass. App. Ct. at 867. Whether the City timely paid

plaintiffs for private details is thus properly determined under the CBA’s 21-day time period.

         However, disputed issues of material fact exist as to whether the City actually paid all of

the plaintiffs on all of their claims within 21 days.24 The 21-day period for detail payment under

the CBA only starts “after a detail has been worked and the proper documentation therefore

submitted.” (CBA Art. VI, § 11). When officers submitted their detail documentation, and thus

when the CBA’s 21-day period started to run, cannot be determined except on an individual

basis. (See E. Roche Dep. at 38, 104 (officers turned in detail slips up to months after a detail);

Elpidoforos Dep. at 90 (up to two days after a detail); Monaco Dep. at 117-18 (upon next visit to

station); Clark Dep. at 98 (on same day as detail)). Accordingly, a genuine issue of material fact

exists as to whether the City complied with the CBA’s 21-day time period.

         Accordingly, both plaintiffs’ and defendant’s motions for summary judgment as to that

issue will be denied.

         D.       FLSA Damages

         In addition to its motion for summary judgment on the merits of plaintiffs’ claims, the

City contends that it is entitled to summary judgment as to certain issues concerning the proper

measure of any FLSA damages. Plaintiffs have also cross-moved as to certain damages issues.

                  1.       Statute of Limitations and Willfulness

         The statute of limitations for FLSA actions is set forth in 29 U.S.C. § 255. “Under the

[FLSA], an action for unpaid compensation must commence within two years after a cause of

action accrues and three years if the cause of action arises out of a willful violation.” Trezvant v.

Fidelity Emp'r Servs. Corp., 434 F. Supp. 2d 40, 51 (D. Mass. 2006) (citing 29 U.S.C. § 255);

       24
          Plaintiffs themselves appear to have conceded that “[t]he City actually paid [p]laintiffs as specified by
the CBA from at least May 2014 to present.” (See Pl. SMF & Def. Resp. at ¶ 6).


                                                         35
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 36 of 48



see also McLaughlin v. Boston Harbor Cruises, Inc., 2006 WL 1998629, at *1 (D. Mass. July 17,

2006) (noting that § 255 “bars an action arising out of a claimed [ ] violation of the statute unless

it is ‘commenced’” within the applicable statute of limitations). For the three-year limitations

period for “willful” violations to apply, a plaintiff must show that the employer “either knew or

showed reckless disregard for the matter of whether its conduct was prohibited by the statute.”

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988).

        Here, the City has moved for summary judgment on the statute of limitations issue. It

contends that the limitations period governing plaintiffs’ FLSA claims should be two years

because it did not willfully violate the statute, and indeed acted in good faith to comply with it,

with respect to its regular rate calculations.

        Plaintiffs have not put forth evidence sufficient to establish that any FLSA violations by

the City were willful. They contend that the City exhibited a “reckless disregard for compliance

with the FLSA” as evidenced by its “disregard for accumulating any information.” (Pls.’ Opp.

Mem. at 27). But the First Circuit has rejected the notion that a failure to investigate compliance

with the FLSA can, without more, constitute willfulness. See Baystate Alternative Staffing, Inc.

v. Herman, 163 F.3d 668, 681 (1st Cir. 1998) (“The [Supreme] Court [] expressly rejected a

negligence standard of liability . . .”). “Although it is possible to envision circumstances in

which a failure to make further inquiry into the legality of one's conduct might constitute a

reckless disregard of the FLSA,” id. at 680, plaintiffs have not put forth sufficient evidence here

to make such a showing.

        Both sides were represented by counsel during the negotiation of the CBA. The City’s

Chief Labor Counsel testified in his deposition that he believed the CBA complied with the law.

At the time the CBA was negotiated, neither the City’s nor the SPEA’s counsel suggested



                                                 36
          Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 37 of 48



otherwise. (Collins Decl. ¶¶ 3-4). And the fact that the City paid plaintiffs in accordance with

the CBA, which it believed complied with the law, is strong evidence that any FLSA violations

were not willful. See Howard v. City of Springfield, 274 F.3d 1141, 1144 (7th Cir. 2001)

(affirming district court’s finding of no willfulness where the defendant city paid its officers in

accordance with a negotiated CBA); Rudy v. City of Lowell, 777 F. Supp. 2d 255, 263 (D. Mass.

2011) (finding no willfulness where the defendant city paid plaintiffs in accordance with a

negotiated CBA); Caraballo v. City of Chicago, 969 F. Supp. 2d 1008, 1025 (N.D. Ill. 2013)

(same).

          In summary, because the City complied with a negotiated CBA that no one suggested

was unlawful, and plaintiffs have failed to offer any evidence that the City was aware of, or

recklessly disregarded any FLSA violations, no reasonable jury could conclude that any

violations were willful. Accordingly, the City’s motion for summary judgment as to the statute

of limitations issue will be granted, and a two-year limitations period will apply to all claims.

                 2.      Liquidated Damages and Good Faith

          The City next contends that plaintiffs are not entitled to liquidated damages because it

acted in good faith with respect to its regular rate calculations.

          Under the FLSA, an employee may recover “their unpaid minimum wages, or their

unpaid overtime compensation, as the case may be, and in an additional equal amount as

liquidated damages.” 29 U.S.C § 216(b). A court may decline to award liquidated damages if an

employer shows that any conduct resulting in an FLSA violation was in “good faith” and that it

had “reasonable grounds for believing” that it complied with the statute. 29 U.S.C. § 260.

          Courts have repeatedly held that a municipality acts in good faith within the meaning of

§ 260 if it retains experienced counsel, negotiates a CBA that is approved by those experienced



                                                  37
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 38 of 48



counsel, and complies with that CBA. See Brooks v. Village of Ridgefield Park, 185 F.3d 130,

137-138 (3d Cir. 1999); Featsent v. City of Youngstown, 70 F.3d 900, 906-07 (6th Cir. 1995);

Rudy, 777 F. Supp. 2d at 263. That is true whether any ensuing FLSA violations turn on open

questions of law, see, e.g., Rudy, 777 F. Supp. 2d at 262-263 (defendant applied § 207(h)(2)

offsets cumulatively), or are apparent from established law, see, e.g., Featsent, 70 F.3d at 906-

907 (defendant failed to include wage augments).

        Again, both the City and plaintiffs’ union were represented by experienced counsel, none

of whom questioned whether the CBA complied with the FLSA. Furthermore, the City complied

with the terms of that CBA. Thus, “[f]rom its attorney’s silence, the City was entitled to the

reasonable belief that the [CBA] did not violate the . . . FLSA.” See Featsent, 70 F.3d at 907.

Accordingly, liquidated damages are not warranted and the City’s motion for summary judgment

as to that issue will be granted.

                3.      Offsetting FLSA Liability with Premium Payments

        The City next contends that it is entitled to offset any FLSA liability with all “premium”

payments already paid to plaintiffs—that is, “extra compensation” creditable toward overtime. It

specifically contends that it is entitled to set off any gratuitous payments that have already been

paid to each plaintiff on an inter-week, or cumulative, basis against any FLSA liability it may

have.

        Section 207(h)(2) of the FLSA allows for “[c]redit toward minimum wage or overtime

compensation of amounts excluded from regular rate” as follows:

        (2) Extra compensation paid as described in paragraphs (5), (6), and (7) of
        subsection (e) [concerning certain “extra compensation provided by a premium
        rate . . .”] shall be creditable toward overtime compensation payable pursuant to
        this section.

29 U.S.C. § 207(h).


                                                 38
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 39 of 48



       The parties dispute whether any such credits may be applied cumulatively or only on a

week-by-week basis. “The FLSA does not provide an explicit answer to this difference of

interpretation and the United States Circuit Courts have taken divergent positions. Some courts

have held that § 207(h) offsets should be calculated on a workweek basis.” Rudy, 777 F. Supp.

2d at 259 (collecting cases). “The First Circuit has not directly addressed this issue, and judges

in this District have reached different conclusions.” Urbani v. Wellesley Coll., 2016 WL

6571247, at *13 (D. Mass. Jan. 12, 2016). Compare Murphy, 516 F. Supp. 2d at 160-61

(Stearns, J.) (allowing cumulative offsets); O'Brien, 491 F. Supp. 2d at 176 (D. Mass. 2007)

(Ponsor, J.) (same), with Urbani, 2016 WL 6571247, at *13 (Burroughs, J.) (holding that Section

207(h) offsets are only available on a workweek basis); Rudy, 777 F. Supp. 2d at 259 (D. Mass.

2011) (Gorton, J.) (same).

       While there is certainly ample room for doubt, the Court finds that § 207(h) offsets may

only be applied on a week-by-week basis. That conclusion appears to be consistent with the

FLSA, pronouncements by the Department of Labor, and established First Circuit law. See

generally Urbani, 2016 WL 6571247, at *13-15.

       First, the FLSA calculates overtime liability on a week-by-week basis. An individual

workweek is the FLSA’s “basic unit of measurement.” Rudy, 777 F. Supp. 2d at 260; see 29

U.S.C. § 207(a)(1). “If overtime liability is calculated on a workweek basis, employers should

not be allowed to offset their weekly overtime liability with premium payments made outside of

that workweek.” Urbani, 2016 WL 6571247, at *13. Allowing them to do so would be

inconsistent with the FLSA’s basic framework. Furthermore, it would “frustrate the FLSA’s

requirement that overtime payments be made in a timely manner.” Id. at *14 (citing Rudy, 777

F. Supp. 2d at 261; Howard, 274 F.3d at 114). With cumulative offsets, employers would have



                                                39
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 40 of 48



an incentive to “withhold overtime earnings in order to offset them against potential ‘short’

weeks in the future.” Rudy, 777 F. Supp. 2d at 261.

         Second, the Department of Labor has taken the view that offsets should apply week-by-

week, both in an interpretive regulation and an opinion letter. The relevant regulation, 29 C.F.R.

§ 778.202(c), provides that contractual overtime premiums may be offset “against the overtime

compensation which is due under the statute for hours in excess of 40 in that workweek.”

(emphasis added). The First Circuit cited § 778.202(c) with approval in O’Brien, observing—

albeit in dicta—that contractual overtime premiums “may be offset against any statutory

overtime liability in the same week.” O'Brien, 350 F.3d at 289 (emphasis added). And in a 1985

opinion letter, the DOL expressly stated that “surplus overtime premium payments, which may

be credited against overtime pay pursuant to section 7(h) of FLSA, may not be carried forward or

applied retroactively to satisfy an employer's overtime pay obligation in future or past pay

periods.” Opinion Letter from Herbert J. Cohen, Deputy Administrator, U.S. Dep't of Labor,

WH–526, 1985 WL 304329, at *4 (Dec. 23, 1985) (emphasis original).25

         The City relies substantially on Lupien v. City of Marlborough, 387 F.3d 83 (1st Cir.

2004), in support of its view that offsets may be applied cumulatively. There, police officers

alleged that Marlborough’s policy of allowing officers to accept compensatory time instead of

overtime payments violated the FLSA. After Marlborough conceded liability, the district court

addressed damages. The police officers had already redeemed much of their compensatory time,

but they argued that those redemptions could only be offset against FLSA overtime liability


         25
            DOL opinion letters “do not warrant Chevron-style deference” and “are ‘entitled to respect’ . . . only to
the extent that th[eir] interpretations have the ‘power to persuade.’” Calvao, 599 F.3d at 18 (quoting Christensen v.
Harris County, 529 U.S. 576, 587 (2000)).




                                                         40
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 41 of 48



incurred in that same workweek. Id. at 86. The district court rejected that theory, permitting

Marlborough to offset the value of redeemed compensatory time against its FLSA overtime

liability, regardless of when redemption occurred. Id. at 84-85. The First Circuit affirmed,

holding that permitting Marlborough to offset redeemed compensatory time only on a week-by-

week basis would be “contrary to the FLSA's aim that ‘plaintiffs are entitled to be made whole,

not to a windfall at the [City's] expense.’” Id. at 90 (quoting Roman, 147 F.3d at 77).

       Lupien, however, is distinguishable. As the court explained in Urbani, “[t]he key

difference is that the ‘comp[ensatory] time’ in Lupien had been offered to plaintiffs as a

substitute for statutory overtime payments.” Urbani, 2016 WL 6571247, at *15 (emphasis

original). In Lupien, the First Circuit permitted cumulative offsets so that the plaintiffs would

not recover the overtime owed to them under the FLSA twice, once in the form of redeemed

compensatory time and once as monetary damages, resulting in a “windfall at the City’s

expense.” Lupien, 387 F.3d at 90. “The same cannot be said, however, of the ‘extra’

compensation payments that are eligible to be offset against FLSA overtime liability pursuant to

Section 207(h)(2).” Urbani, 2016 WL 6571247, at *15.

       Here, as in Urbani, plaintiffs “are entitled to such payments under the terms of their

collective bargaining agreement[], irrespective of any statutory overtime they may receive.” Id.

Under the circumstances, “there is no risk [with week-by-week offsets] that [p]laintiffs will be

‘paid twice’ for statutory overtime . . . or that this would otherwise produce a ‘windfall’ for

employees.” Id. They will receive, at most, only what they are due under the FLSA and the

CBA. That can hardly be called a windfall, as it “most closely reproduces what [plaintiffs]

would be entitled to had there been no error in the City’s initial computation of its overtime

liability.” Rudy, 777 F. Supp. 2d at 261.



                                                 41
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 42 of 48



       Accordingly, the City may apply any § 207(h) offsets as a credit against damages on a

week-by-week basis only, and not cumulatively. Accordingly, plaintiffs’ motion for summary

judgment will be granted to the extent that it seeks to limit the City’s ability to apply § 207(h)

offsets cumulatively, and the City’s cross-motion on the same issue will be denied.

               4.      Treble Damages for Late Payments

       The City next contends that for any Wage Act claims based on late payments, plaintiffs

cannot recover treble damages, only interest based on the delay in payment. It specifically

contends that if it has liability for any delayed payments to plaintiffs for work performed on city

and/or private details, the proper measure of damages is limited to the interest accrued between

the time that payment became due and the time of payment.

       The purpose of the Wage Act is “to protect wage earners from the long-term detention of

wages by unscrupulous employers.” Melia, 462 Mass. at 170. An employer violates the Wage

Act by failing to pay “each . . . employee the wages earned by him to within” six or seven days,

depending on the employee’s pay schedule. See Mass. Gen. Laws Ann. ch. 149, § 148. An

employee who succeeds on a claim under the Wage Act “shall be awarded treble damages, as

liquidated damages, for any lost wages and other benefits . . . .” Mass. Gen. Laws ch. 149, §

150.

       At one time, a plaintiff’s recovery of treble damages under the Wage Act was a decision

left to judges’ discretion. See Wiedmann v. The Bradford Grp, Inc., 444 Mass. 698, 710 (2005).

However, “in 2008, the Legislature made trebling of ‘lost wages and other benefits’ mandatory.”

Clermont v. Monster Worldwide, Inc., 102 F. Supp. 3d 353, 358 (D. Mass. 2015). Nonetheless,

courts have since held that wages paid late, but in full, “are not ‘lost wages’ within the meaning

of [ch. 149, § 150].” Id.; see also Crowe v. Harvey Klinger, Inc. 2018 WL 6819329, at *11-12



                                                 42
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 43 of 48



(D. Mass. 2018); Awuah v. Coverall North Am., Inc., 740 F. Supp. 240, 244-45 (D. Mass. 2010).

They have held so in cases where the late wages in question were paid before a complaint was

filed, see Clermont, 102 F. Supp. 3d at 358, as well as in cases where the late wages were paid

after filing, see Crowe, 2018 WL 68193219, at *6, 11-12. In both scenarios, the courts limited

damages to the award of interest. Crowe, 2018 WL 6819329, at *11-12; Clermont, 102 F. Supp.

3d at 358; Awuah, 740 F. Supp. at 245.

        Plaintiffs contend that George v. National Water Main Cleaning Co., 477 Mass. 371

(2017), requires a different result. Specifically, plaintiffs point to the following passage:

        In the context of a violation of the Wage Act, “liquidated damages” properly
        would include the various additional costs that might be incurred by an employee
        who has not been timely paid his or her full wages, but who still needs to pay for
        the family's housing, transportation, food and clothing, tuition, and medical
        expenses. The damages arising from delay in paying the wages due might be
        considerable, depending on the employee's circumstances, but they would be
        difficult to quantify with precision.

Id. at 380.

        According to plaintiffs’ interpretation, that passage means that, under the Wage Act,

liquidated damages must be available for delayed payments as an imperfect estimate of the

various costs that any delay may impose. The problem with that interpretation is that liquidated

damages are only available for lost wages, not merely delayed ones. Indeed, in George, the SJC

was considering a claim for the “nonpayment” of damages. Id. at 371. Accordingly, its

explanation of the import of “liquidated damages” should be read in context, and thus, to only

apply to claims for lost wages, not claims of delayed payment.

        In short, plaintiffs here are not entitled to treble damages, which are awarded “for any

lost wages and benefits.” Rather, the plaintiff is entitled only to “damages incurred”—that is,

any foregone interest. See Mass. Gen. Laws ch. 149 § 150 (listing “damages incurred”

separately from “lost wages and other benefits”); Clermont, 102 F. Supp. 3d at 358. Because the

                                                 43
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 44 of 48



City ultimately paid plaintiffs, although late, they have not suffered any “lost wages” and cannot

recover treble damages under the Wage Act.

       For those reasons, the City’s motion for summary judgment will be granted to the extent

that it seeks to limit any Wage Act claims for delayed payments to the interest accrued between

the time any such payment became due and the time it was ultimately paid.

               5.       Immunity from Prejudgment Interest

       The City further contends that it is immune from prejudgment interest on plaintiffs’ state-

law claims under Mass. Gen. Laws ch. 231. Plaintiffs have cross-moved for summary judgment

on the same issue, contending that the Wage Act itself provides a statutory basis for imposing

prejudgment interest that overcomes the sovereign immunity defenses raised by the City. See

Mass. Gen. Laws ch. 149, § 148 (“. . . every county and city shall so pay every employee

engaged in its business or wages or salary earned by him . . .”) (emphasis added). They further

contend that Mass. Gen. Laws ch. 231, § 6C and § 6H also provide independent bases to impose

prejudgment interest.

       As an initial matter, the Wage Act does not provide an independent statutory basis for

imposing prejudgment interest. “[T]he payment of prejudgment interest in a Massachusetts court

is governed by statute, either [Mass. Gen. Laws ch.] 231, § 6B, 6C, or 6H.” George, 477 Mass.

at 378. That general rule applies to Wage Act claims. Id.

       “Municipal liability implicates the doctrine of sovereign immunity, which protects the

public treasury from unanticipated money judgments.” Todino v. Town of Wellfleet, 448 Mass.

234, 238 (2007). “The rules of construction governing statutory waivers of sovereign immunity

are stringent.” Id. (internal quotations omitted). “Absent statutory language that indicates by

express terms a waiver of sovereign immunity,” such a waiver “may be found only . . . ‘by



                                                44
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 45 of 48



necessary implication’ from the statute's terms.” DeRoche v. Massachusetts Comm'n Against

Discrimination, 447 Mass. 1, 12-13 (2006). Here, the Wage Act has expressly waived sovereign

immunity as to timely-pay claims, see Mass. Gen. Laws ch. 149, § 148, but neither that statute

nor ch. 231, §§ 6B, 6C, or 6H explicitly waive immunity for prejudgment interest on such

claims.26

         Nonetheless, a waiver of the City’s immunity as to prejudgment interest is clear by

“necessary implication” from the Wage Act. The Supreme Judicial Court has found implied

waivers of sovereign immunity for liability for accrued interest under similar circumstances. In

DeRoche v. Massachusetts Commission Against Discrimination, 447 Mass. 1 (2006), the SJC

held that the legislature had waived sovereign immunity with respect to the imposition of interest

for claims under the Massachusetts anti-discrimination statute. While that statute expressly

permitted such claims against the Commonwealth, it “did not specifically authorize interest on”

such claims. Id. at 13. The SJC, however, found such an authorization by necessary implication

because it had previously held that awards of interest furthered the statute’s remedial and

compensatory purposes, and the Commonwealth was otherwise subject to the law. Id. Similarly,

in Todino, the trial court had found Wellfleet liable under Mass Gen. Laws ch. 41, § 111F for

back pay that it had not timely paid to an incapacitated police officer. 448 Mass. at 234-35. On

appeal, the SJC considered whether the officer was entitled to recover interest on that back pay.

Id. Section 111F was “silent . . . on the question whether a governmental employer must pay

interest on amounts due the employee where payment has been delayed.” Id. at 238. The SJC

held that “the recovery of interest is necessarily implied by the potent language of § 111F that


         26
             The parties dispute whether Mass. Gen. Laws ch. 231, § 6C, which applies only to contract actions,
requires the award of prejudgment interest in claims under the Wage Act. Because the Court finds that prejudgment
interest is available to plaintiffs under § 6H, it does not reach the question of whether Wage Act claims also sound in
contract for the purposes of § 6C.


                                                          45
        Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 46 of 48



requires timely payments” because the “only way” that an award for delayed compensation could

“retain its stated worth is by adding interest in order to compensate for delay in payment from

that point forward.” Id. at 239. See also Brookfield v. Labor Relations Comm’n, 443 Mass. 315,

326 (2005) (“An award of interest on monetary relief is a necessary remedial component of

[Mass. Gen. Laws ch. 150E, § 10(a)].”)

       Based on those decisions, it is likely that the Supreme Judicial Court would decide

similarly here. As with the statute at issue in Todino, § 148 of the Wage Act is aimed at ensuring

not only that plaintiffs receive what they are due, but in a timely manner. See Melia, 462 Mass.

at 170. Because the only way to ensure that a plaintiffs’ recovery of delayed wages “retain[s] its

stated worth is by adding interest,” the recovery of interest is necessarily implied by the statute.

See Todino, 448 Mass. at 239. Similarly, awarding interest serves the statutory aim of

compensating employees for their lost or delayed wages. See DeRoche, 447 Mass. at 13-14; see

also Brookfield, 443 Mass. at 325-26.

       Accordingly, Mass. Gen. Laws ch. 231, § 6H applies to this action, and prejudgment

interest in the amount of 12% per annum will be added to any damages awarded to plaintiffs

under § 148 of the Wage Act.

       For those reasons, the City’s motion for summary judgment on this issue will be denied,

and plaintiff’s cross-motion will be granted.

               6.      Damages as to Plaintiffs McNally and Goulart

       Plaintiffs contend that plaintiff James McNally is entitled to partial summary judgment

for one week of FLSA damages of $357.83 for the workweek of October 22-28, 2017. They also

contend that plaintiff Kevin Goulart is entitled to partial summary judgment for one week of

FLSA damages of $304.17 for the workweek of June 18-24, 2017.



                                                 46
       Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 47 of 48



       While a court may award damages at the summary judgment stage, they do so only if the

damages are “readily calculable based on the undisputed facts.” See Martins v. 3PD Inc., 2014

WL 1271761, at *4 (D. Mass. Mar. 27, 2014) (citing AEP Energy Servs. Gas Holding Co. v.

Bank of America, N.A., 626 F.3d 699 (2d Cir. 2010)); see, e.g., Ellicott v. American Capital

Energy, Inc., 2016 WL 7799635, at *5 (D. Mass. Apr. 28, 2016) (denying summary judgment

where plaintiffs’ damages calculations were based on “disputed factual issues”).

       Here, disputed issues of fact preclude summary judgment on the damages claims of

McNally and Goulart. First, plaintiffs’ model assumes that FLSA regular rates must be

calculated using a denominator of 1,946.56 hours, but a case-by-case analysis is necessary to

calculate that denominator, as detailed above. Second, the calculations assume that all details

worked for the city must be included in plaintiffs’ FLSA regular rates, but again a case-by-case

analysis is necessary to determine where such detail hours are excluded under 29 U.S.C. §

207(e)(7). Finally, there are mathematical errors in plaintiffs’ calculations.27

       Accordingly, because the damages calculations for McNally and Goulart are based on

disputed issues of fact, plaintiffs’ motion for summary judgment as to that issue will be denied.

                  7.       Damages as to 191 City Details in Paragraph 45

       Finally, plaintiffs contend that partial summary judgment should be granted for the 191

city details listed in paragraph 45 of their statement of material facts, resulting in base damages

of $68,792 and treble damages of $203,376. According to plaintiffs, those details are susceptible

to summary judgment because they may be identified, without more, by either (1) a description

of the detail on the weekly “export” report associating a detail with the “City of Somerville” or a

city department, or (2) a description on the weekly “export” report associating the detail with a


       27
            See, e.g., Pls.’ Mem. at 37-40 (incorrectly calculating $1052.38 * 2/3 = $700.92; $34.04 * 40 = $791.53).


                                                         47
         Case 1:17-cv-10979-FDS Document 128 Filed 09/30/19 Page 48 of 48



third party, such as P.T. Kelley, and the omission of that party from that week’s “910 form” log

of third-party payments.

         Again, summary judgment on damages is appropriate only if the damages are “readily

calculable based on the undisputed facts.” See Martins, 2014 WL 1271761, at *4. Here,

however, plaintiffs’ damages methodology is not undisputed. There are issues of fact as to

whether, under the CBA, the City had up to 21 days to pay for details performed for the City or

its entities, as discussed above. And plaintiffs’ model assumes they are entitled to recover the

full amount of their delayed pay for details plus treble damages, rather than interest only, as

discussed above.

         Accordingly, because there are disputed issues of fact and plaintiffs’ model does not

reflect the City’s actual potential liability, summary judgment is inappropriate.28 Plaintiffs’

motion for summary judgment on this issue will therefore be denied.

IV.      Conclusion

         For the foregoing reasons, the motion of defendant City of Somerville for summary

judgment and the motion of plaintiffs for partial summary judgment are GRANTED in part and

DENIED in part, as set forth in this Memorandum and Order.

So Ordered.



                                                               /s/ F. Dennis Saylor IV
                                                               F. Dennis Saylor IV
Dated: September 30, 2019                                      United States District Judge




         28
           The parties also dispute whether plaintiffs’ model is reliable because it depends on manual records kept
by the City’s detail office. To the extent that plaintiffs’ model for calculating Wage Act damages relies on disputed
facts, summary judgment is also inappropriate for that reason.


                                                         48
